Exhibit 10.39

 

LOGO [g145756image0001.jpg]

EXECUTION VERSION

April 4, 2016

Violin Memory, Inc.

4555 Great American Parkway, Suite #150

Santa Clara, CA 95054

Attn: Cory J. Sindelar, Chief Financial Officer

 

Re: Amendment Agreement (this “Letter Agreement”) relating to that certain
Credit Agreement, dated as of October 24, 2014, among Violin Memory, Inc., a
Delaware corporation (the “Borrower”), the sole Lender named therein as a party
thereto, and Silicon Valley Bank, a California corporation, in its capacity as
administrative agent for such sole Lender (in such capacity, the “Administrative
Agent”) (as amended prior to the date hereof, the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

Dear Mr. Sindelar:

The Borrower has requested that the Administrative Agent and the sole Lender
agree to amend the Credit Agreement in the manner specified herein. The
Administrative Agent and the sole Lender have agreed to so amend the Credit
Agreement, subject to the terms and conditions set forth herein.

Accordingly, subject to the satisfaction of the conditions to effectiveness
described in Section 4 hereof, the parties hereto hereby agree as follows:

1. Amendment to Credit Agreement. With effect from and after the Effective Date,
the Credit Agreement shall be amended as follows:

(a) The definition of “Consolidated Quick Assets” appearing in Section 1.1 of
the Credit Agreement shall be amended by replacing the amount “$30,000,000”
appearing therein with the amount “$20,000,000”.

(b) The definition of “Liquidity Event” appearing in Section 1.1 of the Credit
Agreement shall be amended by replacing the amount “$50,000,000” appearing
therein with the amount “$25,000,000”.

(c) The definition of “Non-Formula-Based Revolving Availability Period”
appearing in Section 1.1 of the Credit Agreement shall be amended and restated
to read in its entirety as follows:

“Non-Formula-Based Revolving Availability Period” subject to the limitations
specified in Section 2.4, and with respect to any fiscal quarter period of the
Borrower ending prior to November 5, 2016, the period commencing on the date
occurring two days prior to the end of such fiscal quarter and ending on the
date occurring two days after the end of such fiscal quarter; provided that, for
the avoidance of doubt, no Non-

 

1



--------------------------------------------------------------------------------

Formula-Based Revolving Loans may remain outstanding from and after November 5,
2016.

(d) The definition of “Non-Formula-Based Revolving Commitment” appearing in
Section 1.1 of the Credit Agreement shall be amended and restated to read in its
entirety as follows:

“Non-Formula-Based Revolving Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Non-Formula-Based Revolving Loans in an aggregate
principal amount not to exceed the amount set forth under the heading
“Non-Formula-Based Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as the amount of any such obligation may be (a) changed
from time to time pursuant to the terms hereof (including in connection with
assignments permitted hereunder and including pursuant to Section 2.10), or (b)
limited by restrictions on availability set forth herein (including in Section
2.4). Notwithstanding the foregoing or anything to the contrary contained in any
Loan Document, the amount of the “Non-Formula-Based Revolving Commitment” of
each Lender shall be $0 from and after November 5, 2016.

(e) The definition of “Revenue Plan” appearing in Section 1.1 of the Credit
Agreement shall be amended and restated to read in its entirety as follows:

“Revenue Plan”: is (a) in respect of any fiscal quarter of the Borrower ending
at any time on or prior to January 31, 2018, the projections (however
designated) approved by the board of directors of the Borrower and delivered by
the Borrower to the Administrative Agent on or about March 11, 2016 and (b) in
respect of any fiscal quarter of the Borrower ending after January 31, 2018, the
Projections for such fiscal quarter delivered by the Borrower to the
Administrative Agent pursuant to Section 6.2(c).

(f) The definition of “Revolving Maturity Date” appearing in Section 1.1 of the
Credit Agreement shall be amended and restated to read in its entirety as
follows:

“Revolving Maturity Date”: is the earlier to occur of (a) May 1, 2017 and (b) 91
days prior to the Permitted Convertible Indebtedness Maturity Date.

(g) Section 2.4(a) of the Credit Agreement shall be amended by replacing the
amount “$20,000,000” appearing therein with the amount “$10,000,000”.

(h) Section 2.4(b) of the Credit Agreement shall be amended by replacing the
amount “$20,000,000” appearing therein with the amount “$10,000,000”.

(i) Section 2.9(c) of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

(c) Revolving Facilities Fee. As additional compensation for the Total Revolving
Commitments, the Co-Borrowers shall pay to the Administrative Agent for the
account of the Lenders, a fee (the “Revolving Facilities Fee”), payable in
advance on each anniversary of the Closing Date occurring on or before October
24, 2015 (but, for the avoidance of doubt, not on any anniversary of the Closing
Date occurring after October 24, 2015), in an amount equal to the Revolving
Facilities Fee Rate multiplied by $20,000,000.

 

2



--------------------------------------------------------------------------------

(j) Section 2.12 of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

2.12 Mandatory Prepayment. In the event that the Borrower objects to any
percentage of forecasted revenues determined by the Required Lenders pursuant to
and for purposes of testing the Borrower’s compliance with Section 7.2(b)(ii) in
respect of any fiscal quarter of the Borrower ending after January 31, 2018, at
the option of the Required Lenders, (a) the Commitments shall terminate
forthwith and (b) the Borrower shall promptly (and in any event within five
Business Days) pay in full all Obligations then outstanding under the Loan
Documents.

(k) Section 6.8(g) of the Credit Agreement shall be amended by replacing the
amount “$30,000,000” appearing therein with the amount “$20,000,000”.

(l) Section 6.10 of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

6.10 Operating Accounts; Securities Accounts. By no later than the date
occurring 60 days after the Closing Date, take all action required to maintain
(a) the Borrower’s and its Subsidiaries’ primary domestic depository and
operating accounts with SVB or with SVB’s Affiliates and (b) domestic Securities
Accounts of the Borrower and its Subsidiaries’ with SVB or with SVB’s
Affiliates. In addition, the Co-Borrowers shall ensure that the aggregate amount
of all cash, Cash Equivalents and Investment Property at any time held in
Deposit Accounts and Securities Accounts of the Borrower and its Subsidiaries
located in foreign jurisdictions does not exceed $750,000, except to the extent
that such amounts are related to Investments that are expressly permitted under
Section 7.8(i) or Section 7.8(j).

(m) Section 7.1(a) of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

(a) Minimum Consolidated Quick Ratio. Permit the Consolidated Quick Ratio,
determined as of the last day of any fiscal quarter of the Borrower, to be less
than 1.25 to 1.00.

(n) Section 7.1(b) of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

(b) Minimum Performance to Plan. Permit the aggregate amount of revenues
generated by the Borrower and its consolidated Subsidiaries during any fiscal
quarter of the Borrower (other than the fiscal quarters ending on or about
January 31, 2016, and April 30, 2016), as determined as of the last day of any
such fiscal quarter, to be less than an amount equal to (i) with respect to any
such fiscal quarter of the Borrower ending on or prior to January 31, 2018, 80%
of the amount of consolidated revenues forecasted by the Borrower in the Revenue
Plan delivered by the Borrower to the Administrative Agent in respect of such
fiscal quarter pursuant to Section 6.2(c), and (ii) with respect to any such
fiscal quarter of the Borrower ending at any time after January 31, 2018, the
percentage (of the amount of consolidated revenues forecasted by the Borrower in
the Revenue Plan delivered by the Borrower to the Administrative Agent in
respect of such fiscal quarter pursuant to Section 6.2(c)) determined by the
Required Lenders in their sole discretion based on their review of the Revenue
Plan delivered by

 

3



--------------------------------------------------------------------------------

the Borrower pursuant to Section 6.2(c) in respect of such fiscal quarter;
provided that (A) the Borrower hereby agrees to enter into, at the request of
the Administrative Agent and at the sole cost of the Borrower, any amendments to
this Agreement and the other Loan Documents that the Administrative Agent may
reasonably deem to be necessary to give effect to the determination by the
Required Lenders of any such percentage for any such fiscal quarter for purposes
of this Section 7.1(b)(ii), and (B) the Borrower hereby agrees that (1) any
failure by the Borrower to deliver a Revenue Plan in respect of any such fiscal
quarter of the Borrower ending after January 31, 2018, pursuant to and in
accordance with Section 6.2(c), shall constitute an immediate Event of Default
under Section 8.1(c)(i), and (2) in the event that the Borrower objects to any
determination by the Required Lenders of any such percentage of revenues in
respect of any such fiscal quarter of the Borrower ending after January 31,
2018, at the option of the Required Lenders, the Commitments shall terminate and
the Borrower shall be required to prepay the Loans and all other Obligations in
accordance with Section 2.12.

(o) Section 8.1(c) of the Credit Agreement shall be amended and restated to read
in its entirety as follows:

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in the proviso of the definition of “Consolidated Quick
Assets”, Section 2.4(c), Section 2.8, Section 2.12, Section 5.3, Section 6.1,
Section 6.3(c), clause (i) or (ii) of Section 6.5(a), Section 6.6(b),
Section 6.8(a), Section 6.10, Section 6.16, Section 6.17 or any subsection of
Section 7, or (ii) the Borrower shall fail to deliver Projections (also referred
to as a “Revenue Plan”) in respect of any fiscal quarter of the Borrower ending
after January 31, 2018, pursuant to and in accordance with Section 6.2(c) and
Section 7.1(b)(ii) ; or

(p) Table of Contents. The Table of Contents to the Credit Agreement shall be
updated to reflect any changes thereto that are occasioned by the amendments to
the Credit Agreement contemplated herein.

(q) Schedule 1.1A of the Credit Agreement shall be amended and restated in its
entirety in the form attached hereto as Exhibit A to this Letter Agreement.

(r) Attachment 3 to the form of Compliance Certificate set forth at Exhibit B to
the Credit Agreement shall be amended and restated in its entirety in the form
set forth in Exhibit B hereto.

2. Waiver of Commitment Reduction Fee. The Credit Agreement, before giving
effect to the amendment thereto contemplated in Section 1 of this Letter
Agreement, specifies in Section 2.10(c) that, in connection with any reduction
of the Total Formula-Based Revolving Commitments, the Borrower shall pay,
contemporaneously with such reduction, a fee equal to 4.50% of the aggregate
amount by which the Total Formula-Based Revolving Commitments are so reduced
(the “Commitment Reduction Fee”). The sole Lender has agreed to waive the
requirement that the Borrower pay such Commitment Reduction Fee as a consequence
of the reduction of the amount of the Total Formula-Based Revolving Commitments
that is being made pursuant to Section 1(p) of this Letter Agreement; provided
that the Borrower hereby acknowledges and agrees that, pursuant to Section
2.10(c) of the Credit Agreement (after giving effect to the amendments to the
Credit Agreement contemplated in Section 1 hereof), any further reductions or
terminations of the Total Formula-Based Revolving Commitments made after the
date hereof shall be conditioned upon the payment by the Borrower of a
prepayment fee in an amount equal to 4.5% of the aggregate amount by which the
Total Formula-Based Revolving Commitments are so reduced or terminated.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties. In order to induce the Administrative Agent
and the sole Lender to amend the Credit Agreement in the manner specified in
Section 2 hereof, the Borrower represents and warrants to the Administrative
Agent and the sole Lender that:

(a) no Default or Event of Default exists immediately before or immediately
after giving effect to the waiver contemplated in Section 1 above;

(b) the execution, delivery and performance by the Borrower of this Letter
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Borrower and do not and will not require any registration
with, consent or approval of, or notice to or action by, any Person (including
any Governmental Authority) in order to be effective and enforceable;

(c) this Letter Agreement and the other Loan Documents constitute the legal,
valid and binding obligations of the Borrower and each other applicable Loan
Party and are enforceable against each of the Borrower and each such other
applicable Loan Party in accordance with their respective terms, without
defense, counterclaim or offset; and

(d) each of the representations and warranties made by the Borrower in or
pursuant to any Loan Document (i) that is qualified by materiality shall be true
and correct, and (ii) that is not qualified by materiality, shall be true and
correct in all material respects, in each case, on and as of the date hereof,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.

4. Conditions to Effectiveness. This Letter Agreement shall become effective as
of the date (the “Effective Date”) upon which each of the following conditions
precedent is satisfied:

(a) the Administrative Agent shall have received from the Borrower and the sole
Lender duly executed original (or, if elected by the Administrative Agent,
executed facsimiles followed promptly by executed originals) counterparts of
this Letter Agreement;

(b) the Borrower shall have paid to the Administrative Agent, in immediately
available funds, a loan modification fee in the amount of $5,000;

(c) the Administrative Agent shall have received from the Borrower an executed
Formula-Based Revolving Loan Note, in substantially the form set forth at
Exhibit H-1 to the Credit Agreement and otherwise in form and substance
reasonably acceptable to the Administrative Agent, executed by the Borrower in
favor of the sole Lender and reflecting as the original principal amount thereof
the Total Formula-Based Revolving Commitments (after giving effect to the
reduction thereof contemplated by Section 1(p) hereof;

(d) the Administrative Agent shall have received from the Borrower an executed
Non-Formula-Based Revolving Loan Note, in substantially the form set forth at
Exhibit H-2 to the Credit Agreement and otherwise in form and substance
reasonably acceptable to the Administrative Agent, executed by the Borrower in
favor of the sole Lender and reflecting as the original principal amount thereof
the Total Non-Formula-Based Revolving Commitments (after giving effect to the
reduction thereof contemplated by Section 1(p) hereof;

(e) the Borrower shall have paid, in accordance with Section 10.5 of the Credit
Agreement and Section 10 hereof, all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent (including the reasonable and
documented fees and disbursements of Morrison &

 

5



--------------------------------------------------------------------------------

Foerster LLP, outside counsel to the Administrative Agent) which have been
invoiced to the Borrower prior to the Effective Date.

5. Reservation. The Borrower acknowledges and agrees that neither the execution
nor the delivery by the Administrative Agent or the sole Lender of this Letter
Agreement shall (a) be deemed to create a course of dealing or otherwise
obligate the Administrative Agent or the sole Lender to grant similar
modifications of the terms of the Credit Agreement under the same or similar
circumstances in the future, or (b) be deemed to create an implied waiver of any
right or remedy of the Administrative Agent or the sole Lender with respect to
any term or provision of any Loan Document (including any term or provision
relating to the occurrence of a Material Adverse Effect).

6. Governing Law. THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Letter Agreement is
subject to the provisions of Section 10.14 of the Credit Agreement relating to
jurisdiction, venue, jury trial waiver and judicial reference, which provisions
are by this reference incorporated herein, mutatis mutandis, as if set forth
herein in full.

7. Successors and Assigns. This Letter Agreement shall be binding upon and inure
to the benefit of the parties hereto and to the benefit of their respective
successors and assigns. No third party beneficiaries are intended in connection
with this Letter Agreement.

8. Entire Agreement; Amendments. This Letter Agreement, together with the Credit
Agreement and the other Loan Documents, contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein
and therein. This Letter Agreement supersedes all prior drafts and
communications with respect hereto and may not be amended except in accordance
with the provisions of Section 10.1 of the Credit Agreement.

9. Severability. If any term or provision of this Letter Agreement shall be
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions of this Letter
Agreement, respectively.

10. Reimbursement of Costs and Expenses. The Borrower covenants, in accordance
with Section 10.5 of the Credit Agreement, to pay or reimburse the
Administrative Agent, upon demand, for all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with the
development, preparation, negotiation, execution and delivery of this Letter
Agreement.

11. Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one agreement.

12. Loan Document. This Letter Agreement shall constitute a Loan Document.

(Remainder of page intentionally left blank; signature page follows)

 

6



--------------------------------------------------------------------------------

Please indicate your acknowledgement of and agreement with the terms and
provisions set forth in this Letter Agreement by countersigning and returning
two originally-executed counterpart signature pages hereto to the attention of
Lance Peterson at Morrison & Foerster LLP, 425 Market Street, 32nd Floor, San
Francisco, CA 94105.

Very truly yours,

SILICON VALLEY BANK, as

Administrative Agent and sole Lender

 

By:  

/s/ Matthew Wright

Name:  

Matthew Wright

Title:  

Managing Director

ACKNOWLEDGED AND AGREED:

VIOLIN MEMORY, INC., as

the Borrower

 

By:  

/s/ Cory Sindelar

Name:  

Cory Sindelar

Title:  

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

TO LETTER AGREEMENT

AMENDED AND RESTATED SCHEDULE 1.1A TO CREDIT AGREEMENT

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

FORMULA-BASED REVOLVING COMMITMENTS1

 

Lender    Formula-Based Revolving
Commitment    Revolving Formula-Based
Percentage Silicon Valley Bank    $10,000,000    100.000000000% Total   
$10,000,000    100.000000000% NON-FORMULA-BASED REVOLVING COMMITMENTS2 Lender   
Non-Formula-Based Revolving
Commitment    Revolving Non-Formula-Based
Percentage Silicon Valley Bank    $5,000,000    100.000000000% Total   
$5,000,000    100.000000000%

 

1  The principal amount all Formula-Based Revolving Loans outstanding at any
time, when added to the aggregate principal amount of any Non-Formula-Based
Revolving Loans outstanding at such time, shall not exceed $10,000,000.

2  The principal amount all Non-Formula-Based Revolving Loans outstanding at any
time, when added to the aggregate principal amount of any Formula-Based
Revolving Loans outstanding at such time, shall not exceed $10,000,000. Note
that the amount of the Non-Formula-Based Revolving Commitments will be decreased
to $0 on November 5, 2016 (as specified in the definition of “Non-Formula-Based
Revolving Commitment” contained in Section 1.1 of the Credit Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

TO LETTER AGREEMENT

AMENDED AND RESTATED ATTACHMENT 3 TO FORM OF COMPLIANCE CERTIFICATE

SET FORTH AT EXHIBIT B TO THE CREDIT AGREEMENT

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described in Parts I and II of this Attachment 3 is as of
[                    ], [        ] (the “Statement Date”), and pertains to the
Subject Period defined below, as applicable. The information described in Part
III of this Attachment 3 is as of the date of the Compliance Certificate to
which this Attachment 3 is attached.

 

I.      

  

Section7.1(a) — Minimum Consolidated Quick Ratio

      A.    Consolidated Quick Assets for the Statement Date          1.    All
unrestricted cash and Cash Equivalents (other than to the extent constituting
proceeds of any Non-Formula-Based Revolving Loan) that are maintained in Deposit
Accounts or Securities Accounts, in any such case, with SVB or one of its
Affiliates as of such date:    $                           2.    All net
accounts receivable that would appear on a consolidated balance sheet of the
Borrower prepared as of the Statement Date in accordance with GAAP:   
$                           3.   

Consolidated Quick Assets for the Statement Date

(Lines I.A.1+I.A.2):

   $                        B.    Consolidated Current Liabilities as of the
Statement Date:    $                        C.    Aggregate amount of Deferred
Revenue of the Borrower and its consolidated Subsidiaries as of the Statement
Date (to the extent included in Consolidated Current Liabilities as of the
Statement Date):    $                        D.    Aggregate principal amount of
all Formula-Based Revolving Loans outstanding as of the Statement Date:   
$                        E.    Sum of Lines I.B minus I.C plus I.D:   
$                        C.   

Consolidated Quick Ratio for the Statement Date

(Ratio of Line I.A.3 to I.E):

             to 1.00       Minimum required:    1.25 to 1.00       Covenant
compliance?            Yes  ¨            No  ¨          Does the amount on Line
I.A.3 equal or exceed $20,000,000?    Yes  ¨    No  ¨

 

Exhibit B



--------------------------------------------------------------------------------

II.    Section 7.1(b) — Minimum Performance to Plan*       A.    Aggregate
amount of revenues forecasted in the Revenue Plan** as being generated by the
Borrower and its consolidated Subsidiaries during the fiscal quarter of the
Borrower ended on the Statement Date:    $                B.    Aggregate amount
of revenues actually generated by the Borrower and its consolidated Subsidiaries
during the fiscal quarter of the Borrower ended on the Statement Date:   
$                C.    Amount equal to [80][            ]%*** of the amount
specified in Line II.A:    $                D.    Is amount specified in Line
II.B equal to or greater than the amount specified in Line II.C:   
Yes  ¨    No  ¨       Covenant compliance:            Yes  ¨            No  ¨

 

** Pursuant to Section 7.1(b) of the Credit Agreement, the Minimum Performance
to Plan financial covenant shall not be tested in respect of the fiscal quarters
of the Borrower ending on or about January 31, 2016, and April 30, 2016.

** Pursuant to the terms of the Credit Agreement, “Revenue Plan” means: (a) in
respect of any fiscal quarter of the Borrower ending at any time on or prior to
January 31, 2018, the projections (however designated) approved by the board of
directors of the Borrower and delivered by the Borrower to the Administrative
Agent on or about March 11, 2016 and (b) in respect of any fiscal quarter of the
Borrower ending after January 31, 2018, the Projections for such fiscal quarter
delivered by the Borrower to the Administrative Agent pursuant to Section
6.2(c).

*** Pursuant to Section 7.1(b) of the Credit Agreement, the covenant level
percentage to be used for purposes of testing compliance with Section 7.1(b) as
of any Statement Date, and with respect to any fiscal quarter of the Borrower
ending on such Statement Date, shall be a percentage equal to: (i) with respect
to any such fiscal quarter of the Borrower ending on or prior to January 31,
2018, 80% of the amount of consolidated revenues forecasted by the Borrower in
the Revenue Plan delivered by the Borrower to the Administrative Agent in
respect of such fiscal quarter pursuant to Section 6.2(c), and (ii) with respect
to any such fiscal quarter of the Borrower ending at any time after January 31,
2018, the percentage (of the amount of consolidated revenues forecasted by the
Borrower in the Revenue Plan delivered by the Borrower to the Administrative
Agent in respect of such fiscal quarter pursuant to Section 6.2(c)) determined
by the Required Lenders in their sole discretion based on their review of the
Revenue Plan delivered by the Borrower pursuant to Section 6.2(c) in respect of
such fiscal quarter.

 

Exhibit B



--------------------------------------------------------------------------------

III.    Minimum Liquidity         A.    Aggregate amount of all unrestricted
cash and Cash Equivalents (i) that would appear on a consolidated balance sheet
of the Borrower prepared as of the Statement Date in accordance with GAAP and
(ii) that are held as of the Statement Date in any Deposit Accounts or
Securities Accounts that are maintained with the Administrative Agent or any of
its Affiliates or that are maintained as of the Statement Date in other Deposit
Accounts or Securities Accounts with respect to which the Administrative Agent
shall have received (A) a monthly statement attached to each Compliance
Certificate, and (B) upon the Administrative Agent’s request pursuant to Section
6.16 of the Credit Agreement, current balance information:    $               
B.    Aggregate amount of short-term securities purchased in accordance with the
Board-Approved Cash Investment Policy that are held as of the Statement Date in
any Securities Account that are maintained with the Administrative Agent or any
of its Affiliates or that are maintained as of the Statement Date in Securities
Accounts with respect to which the Administrative Agent shall have received (A)
a monthly statement attached to each Compliance Certificate and (B) upon the
Administrative Agent’s request pursuant to Section 6.16 of the Credit Agreement,
current balance information for each such Securities Account:    $            
   C.    Aggregate principal balance of all Revolving Loans outstanding as of
the Statement Date:    $                D.   

Liquidity as of the Statement Date:

(Line III.A plus Line III.B minus Line III.C):

   $                   Minimum amount required to avoid a Liquidity Event:   
$25,000,000       Liquidity Event?                        Yes  ¨
            No  ¨      

 

Exhibit B